HOUCK, J.
COMMERCIAL PAPER.
(120 F2) In action on note, burden was on defendants to establish material affirmative allegations of fraud in answer admitting execution, delivery, and nonpayment of note.
FRAUD.
(275 P) Where there was some evidence offered on each material affirmative allegation of fraud in answer, verdict for defendants in suit on note will not be set aside as against manifest weight of evidence.
TRIAL.
(590 W2) Questions of law are for the court, and questions of fact for jury.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.